PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 12-4630


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

SUADO MOHAMED ALI, a/k/a Suada Mohamed Ali, a/k/a Sue,

               Defendant - Appellant.



                            No. 12-4631


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

AHMED ALI HASSAN, a/k/a Dirir,

               Defendant - Appellant.



                            No. 12-4632


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
ABDIRAHMAN ABSHIR JIBRIL, a/k/a Abdi Ali Mire,

                Defendant - Appellant.



                            No. 12-4657


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HARUN SALHAN,

                Defendant - Appellant.



                            No. 12-4672


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HIBO MUSSE SAMANTAR, a/k/a Fadumo,

                Defendant - Appellant.



                            No. 12-4674


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.




                                 2
ABOKOR GURREH, a/k/a Mohamed Farhan, a/k/a Mubarak, a/k/a
Farhan M. Mohamed,

               Defendant - Appellant.



                            No. 12-4675


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

NAGI MANSOR SEAA ALASHMALI, a/k/a Mohamed Albokhiti,

               Defendant - Appellant.



                            No. 12-4676


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

KHALED AHMED ISA, a/k/a Hamza, a/k/a Adnan, a/k/a Khalid
Ahmed Aesaa, a/k/a Khaled A. Aesa,

               Defendant - Appellant.



                            No. 12-4679


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.


                                 3
ISMAIL MOHAMUD ABDI,

               Defendant - Appellant.



                            No. 12-4682


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

ABDI MUHUMED, a/k/a Juba,

               Defendant - Appellant.



                            No. 12-4687


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

LUTF MOHAMED ALBUKHAITI,

               Defendant - Appellant.



                            No. 12-4699


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.




                                 4
ABDI OMAR ABDI,

                  Defendant - Appellant.



                               No. 12-4700


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

OSMAN YUSUF,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T. S. Ellis, III, Senior
District   Judge.     (1:11-cr-00261-TSE-4;   1:11-cr-00261-TSE-6;
1:11-cr-00261-TSE-8;   1:11-cr-00261-TSE-9;   1:11-cr-00261-TSE-5;
1:11-cr-00261-TSE-17; 1:11-cr-00261-TSE-1; 1:11-cr-00261-TSE-15;
1:11-cr-00261-TSE-11;   1:11-cr-00261-TSE-12;   1:11-cr-00261-TSE-
13; 1:11-cr-00261-TSE-16; 1:11-cr-00261-TSE-7)


Argued:   September 19, 2013              Decided:   November 14, 2013


Before NIEMEYER, GREGORY, and FLOYD, Circuit Judges.


Affirmed by published opinion.        Judge Niemeyer wrote         the
opinion, in which Judge Gregory and Judge Floyd joined.


ARGUED:   Joseph John McCarthy, DELANEY, MCCARTHY & COLTON, PC,
Alexandria, Virginia;   Thomas Brian Walsh, PETROVICH & WALSH,
PLC, Fairfax, Virginia;      William B. Cummings, WILLIAM B.
CUMMINGS, PC, Alexandria, Virginia, for Appellants.     Michael
John Frank, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.    ON BRIEF:   Michael S. Arif, ARIF &
ASSOCIATES, PC, Springfield, Virginia, for Appellant Ahmed Ali

                                    5
Hassan. Bruce M. Cooper, Washington, D.C., for Appellant Harun
Salhan.   Alfred L. Robertson, Jr., ROBERTSON LAW OFFICE, PLLC,
Alexandria, Virginia, for Appellant Hibo Musse Samantar.     John
O. Iweanoge, II,   THE IWEANOGE’S FIRM, P.C., Washington, D.C.,
for Appellant Suado Mohamed Ali. Frank Salvato, Alexandria,
Virginia, for Appellant Ismail Mohamud Abdi.        Anser Ahmad,
ADVANCED IMMIGRATION LAW GROUP, PC, Harrisburg, Pennsylvania,
for Appellant Abdi Muhumed.     Daniel T. Lopez, BRIGLIA HUNDLEY
NUTALL & KAY PC, Vienna, Virginia, for Appellant Osman Yusuf.
John L. Machado, LAW OFFICE OF JOHN MACHADO, Washington, D.C.,
for Appellant Abokor Gurreh.      Gary H. Smith, GARY H. SMITH
ATTORNEY AT LAW, Alexandria, Virginia, for Appellant Abdi Omar
Abdi.     Robert L. Jenkins, Jr., BYNUM & JENKINS, PLLC,
Alexandria, Virginia, for Appellant Lutf Mohamed Albukhaiti.
Neil H. MacBride, United States Attorney, Kyle Maurer, Special
Assistant United States Attorney, Mary K. Daly, Assistant United
States   Attorney,  OFFICE   OF   THE  UNITED  STATES   ATTORNEY,
Alexandria, Virginia, for Appellee.




                                6
NIEMEYER, Circuit Judge:

     Seventeen        individuals,      all     originally      from      Somalia       or

Yemen,    were   indicted        for    their     participation          in    a    large

conspiracy to traffic in khat, a leafy plant native to the Horn

of Africa.       Khat contains the controlled substance cathinone,

which is desired for the euphoria it provides when khat leaves

are chewed.      Thirteen of the defendants were also charged with

conspiracy to commit money laundering.

     After four of the defendants pleaded guilty pursuant to

plea agreements, the remaining thirteen proceeded to trial and

were convicted of all charges, except one, who was acquitted of

the money laundering charge.             All thirteen defendants filed this

appeal, arguing principally that the evidence was insufficient

to convict them because it failed to show that they knew that

cathinone was a controlled substance and that khat contained

cathinone.       In    a   similar     vein,    they     challenge       the   district

court’s   jury    instructions         relating     to      scienter     and       willful

blindness.    The defendants convicted of money laundering contend

that the indictment failed to adequately identify the financial

transactions and other details so as to give them sufficient

notice of the charges.            And finally, the defendants challenge

the district court’s procedural rulings to exclude their expert

witness   and,    as       to   one    defendant,      to    deny    a    motion       for

severance.

                                          7
     After       careful   consideration           of   the    defendants’     arguments

and the large record in this case, we affirm.


                                              I

     Khat (pronounced “cot”) is a leafy shrub that grows in East

Africa     and    part     of    the     Arabian        peninsula,    principally    in

Ethiopia, Yemen, and Kenya.              When khat is fresh, it contains the

alkaloid     cathinone,         which    is    a   stimulant,       and   chewing   khat

leaves causes excitement, loss of appetite, and euphoria.                            The

cathinone in khat degrades after it is picked, breaking down

after    a    few       days     into    the       less    potent     drug,     cathine.

Consequently, fresh khat is more desirable to its users and thus

more expensive and more profitable to its sellers.

     While       khat    itself     is    not      a    controlled    substance,     the

cathinone in fresh khat is a Schedule I controlled substance,

see 21 C.F.R. § 1308.11(f)(3), and the less-potent cathine in

stale khat is a Schedule IV controlled substance, see 21 C.F.R.

§ 1308.14(f)(1).               Accordingly,        it     is   illegal    to   possess,

distribute, buy, or sell khat, although the defendants point out

that khat is not illegal in some east African countries, and in

those countries, its use is common in social settings.

     Typically, khat is harvested in Kenya and flown in bundles,

first to Europe and then to the United States.                             Each bundle

typically contains 40 to 60 stems and leaves and is bound by


                                              8
banana leaves to preserve freshness.           Because it is perishable,

khat is typically not stored.            During the period relevant to

this case, fresh khat in the United States sold for up to $60

per bundle at retail and $50 at wholesale.

     In August 2008, federal law enforcement officers began an

investigation   into   the   importation       of   khat   into    the   United

States and its subsequent distribution, ultimately leading them

to   Yonis   Ishak,    the   head   of     a    large-scale       distribution

operation.   Ishak’s enterprise distributed some 10 to 11 million

grams of khat over a period from February 2005 to May 2011 in

the Baltimore/Washington area (including northern Virginia), New

York City, and Columbus, Ohio.          Law enforcement also discovered

that proceeds from the sale of khat were laundered through the

Virginia branch of Dahabshil, Inc., a wire transfer service, and

sent to Ishak’s overseas suppliers in the United Kingdom and

Africa.

     In June 2011, Ishak and 16 co-conspirators were indicted

for conspiracy to possess with intent to distribute cathinone,

in violation of 21 U.S.C. §§ 841(a) and 846, and 13 of the

defendants were also indicted for conspiracy to commit money

laundering, in violation of 18 U.S.C. § 1956(h).                    Ishak and

three other defendants pleaded guilty to Count 1 pursuant to

plea agreements, and the remaining 13 defendants proceeded to



                                    9
trial on April 17, 2012.           Pursuant to his plea agreement, Ishak

served as the government’s principal witness. ∗

     At the outset of trial, the defendants charged with money

laundering moved to dismiss that count because the indictment

neglected     to    allege       “which    of     the    qualifying      financial

transactions the defendant conducted or attempted to conduct.”

They argued that the deficiency left open the possibility that

the jury could make a finding not charged by the grand jury, in

derogation    of    each   defendant’s         Fifth   Amendment   rights.       The

district court denied the motion as untimely but invited these

defendants    to     renew       their    arguments      at    trial   through    a

sufficiency    of    the     evidence      motion      under   Federal   Rule     of

Criminal Procedure 29.

     Prior to the conclusion of trial, defendant Abokor Gurreh

filed a motion for severance of his trial on the ground that

another     defendant      had     presented       evidence     antagonistic      to

Gurreh’s interest.         The district court denied the motion.                Also

     ∗
       Thirteen of the seventeen defendants were named defendants
in both Counts 1 and 2:     Abdi Omar Abdi, Ismail Mohamud Abdi,
Lutf Mohamed Albukhaiti, Suado Mohamed Ali, Abokor Gurreh,
Hassan Hassan, Khaled Ahmed Isa, Yonis Muhudin Ishak, Abdulkadir
Ali Isse, Abdirahman Abshir Jibril, Abdi Muhumed, Harun Salhan,
and Osman Yusuf. And four defendants were named defendants only
in Count 1:     Nagi Mansor Seaa Alashmali, Ahmed Ali Hassan,
Moheeb   Ahmed   Mohammed  Nasser,   and  Hibo   Musse  Samantar.
Defendants Ishak, Ali Isse, Hassan Hassan, and Nasser pleaded
guilty to Count 1, pursuant to a plea agreement, and the
remaining defendants were convicted by the jury on all counts,
except that Harun Salhan was acquitted on Count 2.


                                          10
during     trial,     the   court     excluded       the        testimony     of     the

defendants’ expert witness regarding the chemical nature of khat

on the basis that the defendants’ designation of the expert at

trial    was   not    timely    and   that,    in    addition,       the    proffered

testimony was not relevant.

     At the conclusion of the evidence, the defendants moved for

acquittal under Rule 29, arguing that the government did not

present sufficient evidence of scienter because it failed to

establish      that   the      defendants     knew       that    cathinone     was     a

controlled substance and that khat contained cathinone.                              The

court denied the motion, concluding that, to prove scienter, the

government was required only to show that defendants knew that

khat contained a controlled substance.                   It also instructed the

jury to that effect.            In the same vein, it gave the jury an

instruction     on    willful     blindness,        to    which    the      defendants

objected.

        The jury convicted the 13 defendants on all counts, except

Harun Salhan, who was acquitted on Count 2 (the money laundering

count), and the court imposed prison sentences on the defendants

ranging from 3 months to 12 months and a day.

        These appeals followed.




                                        11
                                          II

       The defendants first contend that the district court erred

in instructing the jury on both scienter and willful blindness.

They argue that, by allowing the government to prove simply that

they    trafficked    in    khat       and       knew    that   khat   contained    a

controlled substance, the court reduced the government’s burden

to prove that the defendants conspired knowingly to distribute

cathinone    or   knowingly       to   possess          cathinone   with   intent   to

distribute it.       The defendants also contend that the evidence

did not support a willful blindness instruction.                           We address

these challenges seriatim.

                                             A

       With respect to scienter, the defendants argue that “the

government bore the burden of proving [that they] knew cathinone

was a controlled substance and that it was contained in khat.”

As they point out, Count 1 of the indictment charged that the

defendants did

       unlawfully,   knowingly, and   intentionally   .  .   .
       conspire   .   .   .  to  unlawfully,   knowingly   and
       intentionally distribute, and to possess with intent
       to distribute, a mixture and substance containing a
       detectable   amount   of  cathinone,   a   Schedule   I
       controlled substance.

(Emphasis added).         They note that the indictment did not charge

that they conspired to distribute or to possess with intent to

distribute   khat,    a    fact    that      the    government      clearly   proved.


                                          12
They   rightly    state   that   it   would   not   be   sufficient    for   the

government   to   prove   scienter     as   to    the   distribution   of    khat

because khat itself is not listed as a controlled substance.

They argue that rather than instructing the jury on scienter as

to the trafficking in cathinone, the district court relieved the

government of this burden by instructing the jury as follows:

       The phrase “knowingly and intentionally,” as used in
       the offense charged in Count 1 of the superseding
       indictment, requires the government to prove beyond a
       reasonable doubt that a defendant knew that what he or
       she conspired to distribute or to possess with intent
       to distribute was or contained a controlled substance,
       meaning a substance that is illegal under the U.S.
       drug laws.

                                 *     *      *

       However, as long as you find that the government has
       proven beyond a reasonable doubt that a defendant knew
       that what he or she had conspired to distribute or to
       possess   with  intent   to   distribute contained   a
       substance that is illegal under the U.S. drug laws,
       you do not need to find that a particular defendant
       knew the precise nature or chemical name of the
       specific controlled substance.

       In other words, the government is not required to
       prove that the defendants knew that khat may contain a
       controlled  substance   with  the  chemical   name  of
       cathinone, but the government must prove beyond a
       reasonable doubt that the defendant knew that some
       controlled substance, that is, a substance that is
       illegal under the U.S. drug laws, was contained in the
       khat they allegedly conspired to distribute or to
       possess with intent to distribute.   The law does not
       require that a defendant . . . knew the proper
       chemical name of a substance so long as the defendant
       knew that a substance was illegal under the U.S. drug
       laws.

(Emphasis added).


                                       13
       In short, the defendants maintain that “because conspiracy

is a specific intent crime, . . . the government must prove

[that the defendants] specifically knew cathinone, the substance

alleged      by     the      grand       jury     in    Count       One,    was      a    controlled

substance and that it was contained in khat.”                                   They argue that

the    jury       could      have        “relied       on   evidence        that       khat    was    a

controlled        substance”          because      of       the    nature       of   the      district

court’s      instruction.                 They    conclude         that     “this        allowed     an

impermissible constructive amendment of the indictment.”

       Generally, we review a district court’s decision whether to

give an instruction or how to formulate an instruction for abuse

of discretion.               See, e.g., Noel v. Artson, 641 F.3d 580, 586

(4th   Cir.       2011).           But    we     review      the    correctness          of    a   jury

instruction regarding the elements of an offense de novo, as a

question of law.                 See United States v. Horton, 321 F.3d 476, 479

(4th Cir. 2003).

       Count        1       of     the     superseding            indictment           charged       the

defendants with conspiring, under 21 U.S.C. § 846, to violate

the    drug       trafficking            prohibitions             contained       in     21    U.S.C.

§ 841(a)(1).            Because § 846 looks to an underlying offense, the

mens   rea     of       §    846    is    derived       from       that    of    the     underlying

offense,       in       this       case     § 841(a).              See     United        States      v.

Deffenbaugh, 709 F.3d 266, 272 (4th Cir. 2013).



                                                   14
      The mens rea of § 841(a) is articulated explicitly in the

statute.       Section      841(a)   makes       it   unlawful    for   a   person

“knowingly    or    intentionally     to     .    .   .   distribute    .   .    .    a

controlled substance” or “knowingly or intentionally to . . .

possess with intent to . . . distribute . . . a controlled

substance.”        21 U.S.C. § 841(a)(1).             Thus, while the statute

requires specific intent to distribute a controlled substance or

to possess with intent to distribute a controlled substance, it

does not require that the defendant have, within that intent,

specific knowledge of the controlled substance or any of the

chemicals, derivatives, isomers, esters, ethers, or salts that

constitute the controlled substance.              See 21 U.S.C. § 812.

      Of course, the fact that the defendant must only know that

the   khat    he   is   distributing       or    possessing      with   intent       to

distribute contains an unspecified controlled substance does not

relieve the government of proving that that substance was in

fact on the controlled substance list.                    Thus, in this case it

would not be sufficient for the government to prove that the

substance distributed was khat, because khat is not listed as a

controlled substance.         Rather, the government had to prove that

the   khat    it   seized    from    the    defendants       actually   contained

cathinone, a controlled substance.               As for mens rea, though, the

government need only prove that the defendants knew that their



                                       15
khat   contained    some   controlled    substance,   which    it   could    do

without showing that the defendants had ever heard of cathinone.

       This scope of scienter for a violation of § 841 is not only

provided by the text of the statute but is also the view taken

by every court of appeals that has considered the issue.                    For

instance, in United States v. Abdulle, 564 F.3d 119 (2d Cir.

2009), then-Judge Sotomayor stated:

       [T]he law is settled that a defendant need not know
       the exact nature of a drug in his possession to
       violate § 841(a)(1); it is sufficient that he [or she]
       be aware that he [or she] possesses some controlled
       substance.     Because khat is not listed on the
       controlled   substance   schedules,    the   mens  rea
       requirement of § 841(a) cannot be satisfied merely by
       proving that the defendant knowingly possessed khat.
       Instead, where the government seeks to satisfy the
       mens rea requirement of § 841(a) for a khat-related
       offense, the government must prove that the defendant
       knew he or she possessed some regulated substance.

Id. at 125-26 (internal quotation marks and citations omitted)

(emphasis added); see also United States v. Mire, 725 F.3d 665,

679 (7th Cir. 2013) (“It does not matter whether Mire knew that

khat contained cathinone or cathine; all that matters is Mire

knew that khat contained an illegal substance”); United States

v. Hassan, 578 F.3d 108, 123 (2d Cir. 2008) (Specific intent

requires    “that    the    defendant    ‘knowingly   or      intentionally’

imported   or   possessed   with   intent   to   distribute    khat   with   a

controlled substance”); United States v. Caseer, 399 F.3d 828,

841 (6th Cir. 2005) (Defendant must only “actually [know] that


                                    16
khat    contained   a   controlled     substance”);      United   States    v.

Hussein, 351 F.3d 9, 11 (1st Cir. 2003) (“[T]he government can

satisfy the scienter requirement . . . notwithstanding the fact

that the accused was unaware of the drug’s precise identity so

long as it is able to prove beyond a reasonable doubt that he

knew he was dealing with a substance regulated by federal drug

abuse laws”); United States v. Carrera, 259 F.3d 818, 830 (7th

Cir. 2001) (“The government need only prove that the defendant

was aware that some controlled substance was involved”).

       Accordingly, we conclude that the district court did not

err in instructing the jury on scienter.

                                       B

       With   respect   to   the   willful   blindness    instruction,     the

defendants argue that the district court abused its discretion

in giving the instruction.         The court told the jury:

       Now, the government may prove that a defendant acted
       knowingly by proving beyond a reasonable doubt that
       the defendant deliberately closed his or her eyes to
       what would otherwise have been obvious to him or her.
       No one can avoid responsibility for a crime by
       deliberately ignoring what is obvious.       A finding
       beyond a reasonable doubt of an intent of the
       defendant to avoid knowledge or enlightenment would
       permit the jury to infer knowledge.     Stated another
       way, a defendant’s knowledge of a particular fact may
       be inferred from a deliberate or intentional ignorance
       or   deliberate  or   intentional  blindness   to  the
       existence of that fact.

The defendants point out that such an instruction should not

have been given without evidence that they deliberately ignored

                                      17
relevant       facts.        They    maintain      that      in    this    case,       “[t]here

simply is no evidence in record supporting the position that any

[defendant]          understood        khat     contained          cathinone           or        any

controlled substance.”

       Inasmuch as the defendants’ challenge focuses on whether

the court should have given the instruction, and not on its

substance,       we     review       the   court’s           decision      for        abuse       of

discretion.       See United States v. Jinwright, 683 F.3d 471, 478

(4th Cir. 2012).

       It is well established that where a defendant asserts that

he did not have the requisite mens rea to meet the elements of

the    crime    but     “evidence      supports         an   inference         of    deliberate

ignorance,”       a    willful       blindness      instruction           to    the    jury       is

appropriate.          United States v. Ruhe, 191 F.3d 376, 384 (4th Cir.

1999) (quoting United States v. Gruenberg, 989 F.2d 971, 974

(8th    Cir.    1993))       (internal     quotation         marks   omitted).              To    be

sure, caution must be exercised in giving a willful blindness

instruction,          and    therefore     it      is    appropriate           only    in     rare

circumstances.          Id. at 385.           But we have affirmed its use in

circumstances         much    like    those     presented         here.         In    Ruhe,      the

owner    of     an      aircraft      repair       facility        was         convicted         for

conspiring       to    transport      stolen       airplane       parts        in    interstate

commerce.        Although the owner of the facility did not himself

know that the parts were stolen, he ignored warning signs from

                                              18
his employees, such as a lack of documentation for the parts and

labels of “To be scrapped” on the parts.                      Id. at 380-81.           With

those warning signs, we upheld the use of a willful blindness

instruction.

     We conclude that Ruhe justifies the court’s instruction in

this case.     The defendants here also had warning signs that khat

contained    an   unlawful     substance.         The    record         is   filled    with

evidence about how khat was transferred in discreet handoffs and

unmarked packages; how the money obtained from khat sales was

carefully broken up and hidden; how various defendants described

methods     for     avoiding        detection;     how    khat          had    drug-like

properties like other controlled substances; and how defendants

sought fresh khat to maximize those drug-like properties.                               In

these     circumstances,       we    believe      it    was       not    an    abuse    of

discretion    for    the   court      to   have   given       a   willful      blindness

instruction, particularly since the court also gave a cautionary

instruction to the jury:

     It is, of course, entirely up to you as to whether you
     find any deliberate ignorance or deliberate closing of
     the eyes and the inferences to be drawn from any such
     evidence.   You may not infer that a defendant had
     knowledge, however, from proof of a mistake or
     negligence   or  carelessness  or   a  belief   in  an
     inaccurate proposition.




                                           19
                                          III

       For   their    principal       argument    on     appeal,   the   defendants

contend that even under our announced standard, the evidence was

insufficient to convict them on Count 1, which charged them with

conspiring to traffic in the controlled substance of cathinone.

They do not suggest that the evidence was insufficient to show

that   they     possessed      khat     with    intent    to   distribute   it    but

rather, that the evidence was insufficient to prove that they

knew    that     khat       contained     a     controlled     substance.         The

sufficiency of the evidence, which we take in the light most

favorable to the government, is a question of law that we review

de novo.       See United States v. Campbell, 977 F.2d 854, 856 (4th

Cir. 1992).

       It is true that the record contains only limited direct

evidence      that    the     defendants       knew    that    khat   contained     a

controlled substance.          Gurreh clearly knew, as he had previously

been convicted of trafficking in khat, and Ismail Abdi admitted

in an interview with the FBI that he believed that khat was

unlawful.       Similarly, Jibril and Yusuf both worked for a money

transfer business, and as part of their employment, both men

received training in identifying money transfers related to khat

trafficking.         Nonetheless, all defendants conducted themselves

in a manner that indicated circumstantially that they knew that

khat contained a controlled substance.                     See United States v.

                                          20
Santos, 553 U.S. 507, 521 (2008) (“[Scienter] will be provable

(as   knowledge       must     always      be      proved)    by     circumstantial

evidence”).

      Critically, the head of the conspiracy, Ishak, testified on

behalf of the government and implicated all defendants in the

conspiracy.        Numerous recorded telephone calls between him and

his   co-conspirators        were   introduced       into    evidence     indicating

that all conspirators were aware of the structure of Ishak’s

enterprise    and    participated       in     various     aspects   of   it.     The

enterprise involved importing khat from Kenya, through Europe,

and into the United States via couriers, who carried packages

designed to disguise their contents.                  Individual deliveries of

khat to various conspirators were often made in circumstances

that were surreptitious and totally distinguishable from open

and normal channels of business, such as from a public store or

a publicly accessible shopping site.                     Telephone conversations

among conspirators often referred to methods of avoiding police

suspicion and to interceptions of khat at the border.                           While

interceptions at the border could, no doubt, be attributable to

the enforcement of benign agricultural regulations, see Caseer,
399 F.3d    at     844,    none    of      the    many     conversations      among

conspirators even suggested that agricultural regulations were

the cause of their concerns.              When the conspirators did discuss

law enforcement, their concerns focused on avoiding detection by

                                          21
state     and    local       police       officers,         who    presumably       would    be

uninterested in enforcing U.S. customs regulations related to

the importation of non-descript plants.                            Money collected from

the sale of khat was also treated surreptitiously and awkwardly

to avoid suspicion, as payments were broken into parts and sent

to suppliers in the United Kingdom and Africa under altered or

false names, and the record is replete with evidence of how such

payments        were    designed          to     avoid      any        linkage     with     khat

trafficking.           It    is    almost       impossible        to    conclude    that    any

defendant did not know of at least some illegal aspects of the

enterprise because the conspiracy continued for years.

     We find support in this regard in the decisions of numerous

other courts that have accepted circumstantial evidence in khat

cases of this type to prove scienter.                             Courts have concluded,

for example, that evasive behavior that seeks to avoid police

detection of khat activity, including a denial of owning khat,

evinces    knowledge         that    khat       contains     a     controlled      substance.

See Mire, 725 F.3d at 679.                  Likewise does misleading the police

during    interrogation,           id.;    discussing         with      other    conspirators

how to best evade detection, see United States v. Awad, 518 F.

Supp.     2d     577    (S.D.N.Y.         2007);       or     carefully         orchestrating

distribution       in    a   way    so     as    to   evade       detection,      see     United

States    v.    Hussein,      351 F.3d 9,    20    (1st       Cir.   2003).       Other

indicators have also been accepted as circumstantial evidence of

                                                22
scienter, such as knowledge that khat produces a high much like

other controlled substances, see id.; knowledge that khat can be

seized at customs, see Hassan, 578 F.3d at 126; or the presence

of defendant’s prior convictions involving khat or cathinone,

Abdulle, 564 F.3d at 127.                 To be sure, because some of these

indicators may be ambiguous, they must be taken in context and

evaluated as to whether they in fact contribute to scienter.

For example, simply recognizing that khat produces a high is

ambiguous,       as    there   are    non-controlled      substances   that      also

produce highs.          Similarly, the fact that khat has been seized at

customs     is        ambiguous,     as    agricultural     products    that     are

otherwise non-controlled substances may also be seized.                          See

Caseer, 399 F.3d at 844.                  But when considered in the context

provided by other evidence, even these facts may be probative of

scienter.    See, e.g., Hassan, 578 F.3d at 126.

      In addition to the generalized evidence about the structure

and operation of the enterprise, aspects of which each defendant

had knowledge, the government produced individualized evidence

as to each defendant.          To be sure, the amount of evidence unique

to each defendant varied, but even so, when it is considered in

the   overall     context      and    in    a    light   most   favorable   to   the

government, it is, we conclude, sufficient as to each defendant

to support a conviction.



                                            23
     First,        Ismail       Abdi,      Gurreh,     Albukhaiti,        and     Hassan

demonstrated their knowledge that khat was illegal through their

direct   behavior        with    law    enforcement     officers.         Ismail    Abdi

misled FBI agents during an interview, initially claiming that

he did not chew khat but later admitting to khat use after being

informed that agents had intercepted his telephone calls.                             He

also admitted to agents that he believed that khat was unlawful

and that transferring the proceeds of khat sales overseas was

unlawful.     Likewise, Hassan initially claimed to FBI agents that

he had never chewed or distributed khat, but then later claimed

that he had used khat on “one or two occasions.”                      Eventually, he

admitted      to    purchasing          and    using    khat       more     frequently.

Albukhaiti, when stopped on a trip to New Jersey to pick up

khat, lied to police, telling them that he was there to pick up

a   friend.        Gurreh       had    a   prior     state   conviction      for    khat

trafficking, which provided direct evidence that he knew that

khat was illegal.           Moreover, all four of these defendants spoke

frequently     with       Ishak       regarding    khat,     and     some    of    those

discussions were about how to orchestrate khat transfers so as

to avoid detection by using unmarked or mislabeled packages or

by using fake names.

     Second,       Ali   and     Yusuf     demonstrated      their   knowledge      that

khat was illegal during wiretap-recorded telephone conversations

in which they discussed the concealment of khat proceeds.                            In

                                              24
one such conversation, Ali and Ishak discussed how to break the

money transfers into smaller amounts so as to avoid detection,

explaining that they learned the technique from Yusuf:                            “If I

would say 1,000 dollar he would have asked me if I got the money

from    selling   khat. . . .       [I]t’s      better    to   send   it    in    small

amounts,    instead   of    big   amounts. . . .          I    learned     that    from

Osman [Yusuf]. . . .         When I give money I also give him two

names.”     In another conversation, Yusuf discussed khat in code,

using the term “CDs” to refer to khat because he and Ishak

worried that authorities might be listening to their calls.                          In

addition to these conversations, other circumstantial evidence

demonstrated Ali’s and Yusuf’s knowledge of khat’s illegality.

Ali used names other than her own to send proceeds from khat

sales to Ishak’s suppliers and allowed Ishak to use her credit

cards to rent cars in her name to conceal Ishak’s identity when

distributing khat.         And Yusuf advised Ishak not to meet him at

Yusuf’s Dahabshil office because it was known that Ishak was a

khat dealer.      As noted, Yusuf was also trained as part of his

Dahabshil employment to identify khat-related transfers, which

is   more   direct    evidence      that   he    knew     that   it   contained       a

controlled substance.

       Third, three other defendants, Muhumed, Isa, and Abdi Omar

Abdi, demonstrated their knowledge that khat was illegal through

their     attempts    to    evade    detection       in       acquiring     khat     or

                                       25
laundering khat proceeds.        All three regularly purchased khat

and helped send money to Ishak’s suppliers.                Muhumed regularly

met Ishak in out-of-the-way locations, including bus stations

and gas stations, to cover the purpose of their meetings.                  Isa

received suspiciously packed shipments of khat from Ishak and

also wrote checks to Ishak for khat, but concealed the purpose

of the payments by writing “ATM” on the memo line.                  Abdi Omar

Abdi was instructed by Ishak on how to conceal the transfer of

money to avoid police detection by not sending the same amount

of money on multiple occasions; by not sending it repeatedly to

the same person; and by not using the recipient’s real name.

Both Abdi Omar Abdi and Isa also knew that khat packages had

been, on occasion, seized by customs.

     Fourth,     Jibril’s     conduct      involved    a     combination      of

indicators   demonstrating     his    knowledge   that     khat   contained    a

controlled substance.       In one recorded telephone conversation,

Ishak discussed with Jibril how Ishak would avoid being detected

by police while he traveled to distribute khat:               “I do not like

people with me because . . . if something happens and you get

stopped   they   cross-examine       us   separately   and   we   might    give

different information.”        Additionally, as part of his job at

Dahabshil,     Jibril   was     trained      to   recognize       and     avoid

inadvertently aiding money laundering and trafficking, including

trafficking related to khat.          He then completed transactions by

                                      26
breaking them into smaller dollar amounts to avoid detection,

and on at least one occasion, he used a false name to send the

money.     One can infer that from Jabril’s training, he knew that

the transactions were for the purpose of concealing illicit khat

money.

       Finally,        while       the    defendants            Alashmali,        Salhan,     and

Samantar    were       less     deeply     involved         in     the    conspiracy,        they

nonetheless maintained regular contact with Ishak and knew the

extent     of   the     khat       distribution           operation       that     Ishak     ran.

Alashmali was aware of the suspicious circumstances under which

khat was transferred from Ishak to the co-conspirators, as he

himself received shipments from Ishak at diverse locations, such

as   his   store,       a    UPS    store,      and       his     brother’s      store.       And

evidence    showed          that   shipments         to     his    brother’s       store     were

mislabeled to conceal their contents.                           Moreover, Alashmali spoke

with Ishak almost daily, and Ishak knew that khat was illegal.

Alashmali also interacted regularly with his brother Albukhaiti,

who demonstrated his knowledge of khat’s illegal nature by lying

to police.       Likewise, Salhan discussed khat with Ishak regularly

and sold khat.              He knew the extent of the khat distribution

enterprise;       he    knew       that    khat       had       been    seized     by     customs

officials; and twice he sent khat money overseas, using a wire

transfer.       Finally, Samantar resold khat; spoke with Ishak about

khat     trafficking;          sent      wire     transfers            overseas     for     Ishak

                                                27
approximately three times; and knew that customs officials had,

on occasion, seized khat packages.                Indeed, she inquired about a

khat shipment with concern, “Was it caught?”

      When viewing the evidence in a light most favorable to the

government, we conclude that a rational trier of fact could have

found   the    defendants      guilty      beyond    a   reasonable      doubt.       See

Campbell, 977 F.2d at 856.


                                           IV

      During       trial,   the      district     court    made      two     procedural

rulings that the defendants now challenge.                       It denied (1) the

defendants’ request to put on an expert witness who was first

disclosed at trial, and (2) Gurreh’s motion to sever his trial

from the larger one.         We affirm both rulings.

                                            A

      After the government rested its case, the defendants sought

to   present       the   testimony    of    an    expert   witness       who   had    not

previously been identified to testify.                   The defendants proposed

to   have     him    testify      that     khat     contained,      in     addition     to

cathinone, the stimulant phenylpropanolamine (“PPA”), which is

not a controlled substance and which contributes to the high

produced      by    khat.    They     argued      that    because    PPA     is   not   a

controlled substance and also produces a high, “there could be a

conspiracy to possess with intent to distribute an uncontrolled


                                           28
scheduled      substance         PPA,   which    is    a    direct   defense   to    the

government’s case. . . .                 PPA is a stimulant and you can get

high and it’s not controlled.               So how do you separate the two?”

(Emphasis added).

       The district court, in ordering that the expert testimony

be excluded, ruled that the defendants’ request was untimely,

pointing out that notice of expert testimony had to be provided

no later than 10 business days before trial.                       It also ruled that

the evidence was irrelevant.               The court observed that it invited

the defendants to articulate the reasons for the testimony’s

relevancy and “found them unpersuasive.”

       On    the    untimeliness        issue,   the       court   clearly   had   broad

discretion         to   manage    the   docket    and      to   impose   binding    time

limits on the disclosure of evidence.                      See, e.g., United States

v. Goodson, 204 F.3d 508 (4th Cir. 2000); Fed. R. Crim. P. 16.

The court pointed out that the defendants had received notice of

the fact that PPA was in khat many months before trial and could

well have identified their expert on the subject in a timely

fashion.       It did not agree that their failure to do so was

excused by the fact that not until trial did they realize that

they would be unable to question the government’s expert about

PPA.        We conclude the court did not abuse its discretion in

excluding this evidence as untimely.



                                            29
       We also agree that the proffered evidence would not have

been     relevant.          The    issue      in     this    case        was   whether     the

defendants      knowingly         distributed       or   possessed        with   intent      to

distribute      a     controlled       substance.           The    government       had    the

burden     of        demonstrating         that       the       defendants         knowingly

distributed or possessed with intent to distribute a controlled

substance,      and       the   mere   fact   that       khat     also    contained      other

chemicals and substances that were not controlled but that were

sought     by   defendants         would      not     provide      a     defense    to      the

government’s proof as to the defendant’s mental state.                              Thus, we

conclude that the district court did not abuse its discretion in

also basing its ruling on a lack of relevance.                                 See General

Electric Co. v. Joiner, 522 U.S. 136, 138-39 (1997); Friendship

Heights Assocs. v. Vlastimil Koubek, A.I.A., 785 F.2d 1154, 1159

(4th Cir. 1986).

                                              B

       During       the    government’s       case,      counsel         for   Ismail      Abdi

cross-examined Ishak with respect to Gurreh’s involvement in the

conspiracy,         allegedly      creating         antagonistic         defenses     as    to

Ismail Abdi and Gurreh.                The cross-examination mainly covered

the extent of Gurreh’s relationship with Ishak, the amount of

khat Gurreh sold, and the extent of Gurreh’s money laundering.

Following this cross-examination, Gurreh filed a motion to sever

his trial, which the district court denied.

                                              30
     Federal Rule of Criminal Procedure 14(a) provides, “If the

joinder     of   offenses    or   defendants   in    an   indictment,     an

information, or a consolidation for trial appears to prejudice a

defendant or the government, the court may order separate trials

of counts, sever the defendants’ trials, or provide any other

relief that justice requires.”         A severance under Rule 14(a) is

warranted in cases where there is a “serious risk that a joint

trial would compromise a specific trial right of one of the

defendants,” Zafiro v. United States, 506 U.S. 534, 539 (1993),

but the standard raises a high bar, as “[m]utually antagonistic

defenses are not prejudicial per se,” id. at 538.               Indeed, we

have found it decidedly preferential to try jointly defendants

who have been indicted together.           See, e.g., United States v.

Singh, 518 F.3d 236, 255 (4th Cir. 2008).

     In this case, the testimony elicited about Gurreh during

the cross-examination of Ishak by counsel for Ismail Abdi was

very likely not prejudicial for at least two reasons.               First,

nearly the exact same testimony raised on Ismail Abdi’s cross-

examination of Ishak was also permissibly brought out during the

government’s direct examination of Ishak.           Second, the testimony

brought out during Ismail Abdi’s cross-examination of Ishak did

not make a meaningful contribution to the case against Gurreh.

Gurreh’s involvement with Ishak and the khat enterprise was not

seriously    disputed   at   trial.    Based   on   Ishak’s   testimony   on

                                      31
direct,    there      was    little      doubt    about       Gurreh’s    involvement.

Instead,     the    primary    issue     raised    by     Gurreh   was    scienter    --

whether he knew that khat contained a controlled substance.                          To

that end, Gurreh’s prior conviction for khat trafficking was

very strong evidence -- so much so that the additional evidence

of Gurreh’s involvement with Ishak brought out on Ismail Abdi’s

cross-examination was of minimal importance.

      Given our strong preference for jointly trying defendants

who   have    been     indicted     together,        we   conclude       that   in   the

circumstances of this case, the district court did not abuse its

discretion in denying Gurreh’s motion to sever.


                                            V

      Finally, the nine defendants convicted on Count 2 challenge

the sufficiency of the indictment, alleging that its lack of

specificity        “left    open   the   real    possibility       the    [defendants]

were convicted on the basis of facts not found by and perhaps

not even presented to, the grand jury which indicted them.”                           In

particular, they contend that the indictment neglected to allege

the   financial      transactions        involved,      the    monetary    instruments

and funds transferred, and the related unlawful activity.                            See

18 U.S.C. § 1956(c)(4)-(5), (7).

      We have previously articulated the standard for assessing

the specificity of an indictment, stating that “[a]n indictment


                                           32
is sufficient if it, first, contains the elements of the offense

charged and fairly informs a defendant of the charge against

which   he    must        defend,      and,    second,       enables     him    to    plead   an

acquittal or conviction in bar of future prosecutions for the

same offense.”            United States v. Brandon, 298 F.3d 307, 310 (4th

Cir. 2002) (quoting Hamling v. United States, 418 U.S. 87, 117

(1974)) (internal quotation marks omitted); see also Fed. R.

Crim. P. 7(c)(1).

       In Count 2, the grand jury charged a violation of 18 U.S.C.

§ 1956(h),      setting        forth          all     of     the     statutory       elements,

including       the        allegations         that         the     defendants       conducted

financial      transactions            involving        the       proceeds     of     specified

unlawful      activity;       that      they    transmitted          monetary       instruments

and funds from the United States to places outside of the United

States to promote the carrying on of the unlawful activity; and

that    the   underlying          unlawful      activity          was   the    conspiracy     to

distribute or to possess with intent to distribute a controlled

substance.           In    arguing      that        these    allegations       were    fatally

nonspecific, the defendants fail to recognize that the first

paragraph      of    Count    2     incorporated           by     reference    the    37    other

paragraphs          alleged       in     the        introductory         portion       of     the

indictment, where the specific transactions, funds, and related

unlawful activity were described.                      These paragraphs spelled out

in detail the factual circumstances describing:                                 how the co-

                                                33
conspirators            derived     proceeds        from     the     sale        of     khat    and

transmitted them to their khat suppliers in England, Somalia,

Uganda, and Kenya; the fact that the transfers of proceeds were

accomplished            through       Dahabshil’s          office        in     Falls      Church,

Virginia;         and    the    specific       dates       of    transfers,           giving    the

countries to which the transfers were made.

          We have routinely found indictments with this degree of

specificity, or less, to be adequate.                              See United States v.

Bolden, 325 F.3d 471, 490-91 (4th Cir. 2003); United States v.

Am.       Waste    Fibers      Co.,    809 F.2d 1044   (4th         Cir.    1987)    (per

curiam).

          Defendants also argue that the required unlawful activity

of    §    1956(c)(7),         as   defined    in     §    1961(1),       does       not   include

conspiracy.         We rejected similar reasoning, however, in United

States v. Tillett, 763 F.2d 628, 633 (4th Cir. 1985), and other

circuits have directly rejected this very argument.                                   See, e.g.,

United States v. Echeverri, 854 F.2d 638, 648-49 (3d Cir. 1988)

(describing         §    1961(D)      as     “broad       language”       that        encompasses

conspiracy); United States v. Weisman, 624 F.2d 1118, 1124 (2d

Cir.      1980),    abrogated         on   other     grounds        by    United       States    v.

Indelicato, 865 F.2d 1370 (2d Cir. 1989) (en banc) (“[W]e think

that conspiracy can properly be charged as a predicate act of

racketeering under RICO, at least when it involves any of the

substantive offenses listed in section 1961(1)(D) . . . This

                                               34
language    is     certainly    broad   enough     on   its   face   to    include

conspiracies involving securities and bankruptcy fraud and drug

related offenses”).       We now also reject the argument.

     Because we conclude that Count 2 adequately informed the

defendants    of    the   money    laundering    charges      against     them   and

provided sufficient detail to enable them to plead an acquittal

or conviction in bar of future prosecution for the same offense,

we reject their challenge.

     The     judgments     of     the   district    court      are   accordingly

affirmed.

                                                                          AFFIRMED




                                        35